 1
 2                       IN THE UNITED STATES DISTRICT COURT
 3                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 4
 5 DAVID HALL,                                     Case No. 1:16-cv-01909-AWI-SKO

 6                       Plaintiff,                [PROPOSED] ORDER CONTINUING
                                                   TRIAL DATE AND RELATED
 7         v.                                      DEADLINES

 8 BLUE CROSS BLUE SHIELD OF                       Complaint filed:   December 22, 2016
   ILLINOIS,
 9                                                 Honorable Anthony W. Ishii
                Defendant.
10                                                 Trial Date:          January 15, 2019
                                                   Proposed Trial Date: May 14, 2019
11
12
13         The Court, having considered the parties’ Joint Stipulation to Continue Trial

14 Date and Related Deadlines, and good cause appearing, hereby orders as follows:
15       (1) the current trial date from January 15, 2019 to May 14, 2019;

16         (2) the opening briefs from October 30, 2018 to February 20, 2019;

17         (3) the responsive briefs from November 20, 2018 to March 20, 2019;

18         (4) the reply briefs from December 4, 2018 to April 4, 2019; and

19         (5) all other deadlines related to the January 15, 2019 trial date not discussed

20 herein to be based off of the new trial date.
21
     IT IS SO ORDERED.
22
     Dated: October 17, 2018
23                                        SENIOR DISTRICT JUDGE
24
25
26
27
28
     Case No. 1:16-cv-01909-AWI-SKO     –1–
           [PROPOSED] ORDER CONTINUING TRIAL DATE AND RELATED DEADLINES
